Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 9/24/2021.  Claims 10 and 22-24 have been canceled.  Claims 1, 13, and 18 have been amended.  Claims 13-21 remain withdrawn.

Response to Arguments
Applicant’s arguments have been considered but they are not persuasive with respect to Wong et al. (US 2015/0174806).  It is unclear why phase separation as claimed would not occur in the processes of Wong et al. since Wong et al. appears to teach identical conditions as taught in the instant specification for achieving said phase separation. Although Wong et al. doesn’t specifically teach the spun fibers phase separate with the adhesive on the surface, Wong et al. teaches the spinnable polymers and the adhesive polymers are previously blended in a solution as the spinnable liquid to fine-tune the properties of the electrospun fiber in a process well known in the art (See page 7, paragraph [0124]) and further indicates the adhesive component augments the surface characteristics of the adhesives, thus indicating interaction at the surface (See page 7, paragraph [0122], teaching the “adhesive component impact intermolecular interactions… and conforms to surface asperities and thus enhances the adhesion between two surface”).  
Further, Applicant provides no specific teaching as to how to achieve phase separation, but merely states that “phase separation may occur during electro spinning” when a solution comprises a mixture of materials (See instant PgPub 2019/0176191, page 10, paragraph [0119]). Thus, Examiner submits the method for achieving such phase separation occurs spontaneously when using mixtures of materials in solution such as the Applicant uses as the electrospraying liquid, or else the techniques for achieving such phase separations must be well known (since no further elaboration is given to achieve phase separation).  Since Wong et al. teaches the same materials electrosprayed from solution in the same way, that tuning the solution mixture is a well-known way to curate the properties of the electrospun fibers, and that the adhesive component acts at the surface of the fiber to enhance adhesion, Examiner submits if not already inherent or implied by the processes in Wong et al., it at least would have been obvious to a person having ordinary skill in the art at the time of invention to fine tune the mixture to allow phase separation of the adhesive component on the surface upon electrospraying.  Doing so would have predictably caused enhanced bonding since it would have provided more opportunities for the adhesive to have intermolecular interactions with surfaces to which the fiber is adhered.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonneh (US 2001/0064928) in view of Wong et al. (US 2015/0174806).
Regarding Claims 1, 2, 7-8, and 11, Bonneh teaches a method of forming a multilayer fibrous medium (See Abstract), comprising:
forming at least two vertically arranged layer on or above a substrate, each layer comprising a plurality of fibers (See Fig. 1B and page 2, paragraphs [0044]-[0045], wherein multiple layers are formed on top of one another; and note it is inherent the layers must be formed on some sort of substrate as a forming surface). 
Bonneh further teach forming a layer via electrospinning, which is a type of electrospraying (note the two terms are used essentially interchangeably in the instant specification), wherein the electrospun layer [16] has less basis weight than the meltblown layer [14] on which it is formed (See page 3, paragraphs [0053]-[0054], and note the basis weight of the electrospun layer may be 0.2 g/m2).  
Bonneh doesn’t specifically teach the electrospun layer is an adhesive as claimed, but teaches such the layer may be formed between other layers (See page 3, paragraph [0059] and Fig. 1B-C), is formed from polyurethane (PUR), polyamides (PA), polyvinyl alcohol (PVA), or polyacrylonitriles (PAN) (See page 3, paragraph [0057]), and may be a bicomponent fiber of any two of the materials listed (See page 3, paragraph [0058]), which includes elastic adhesives (See page 3, paragraph [0056]). Thus, it is clear any layers including the electrospun layer [16] in Bonneh may include adhesives such as elastic adhesive.
Bonneh fails to identify the suitable elastic adhesives or the exact procedure for producing dual component fibers.  However, Wong et al. teaches when electrospinning polymers, such as polyurethane (PUR), polyamides (PA), polyvinyl alcohol (PVA), and polyacrylonitriles (PAN), to form a nonwoven layers (See page 4, paragraph [0062] and page 5, paragraph [0074], and note these are the same polymers electrospun in Bonneh), including between other layers (See page 5, paragraph [0099]), it is known to utilize adhesive elastomers (i.e. elastic adhesives) such as butyl rubber and silicone rubber (See page 7, paragraph [0126], and note these are pressure sensitive) along with the spinnable polymers in order to achieve enhanced bonding between layers (See page 7, paragraph [0122]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to form a bicomponent fiber such as taught in Bonneh wherein the bicomponent fiber includes an elastic adhesive such as butyl rubber or silicone rubber (which are pressure sensitive) and is formed by the process as it taught in Wong et al. Doing so would have predictably been a suitable way to form such fibers and enhance the bonding of the formed electrospun nonwoven between adjacent layers.  
Although Wong et al. doesn’t specifically teach the spun fibers phase separate with the adhesive on the surface, Wong et al. teaches the spinnable polymers and the adhesive polymers are previously blended in a solution to fine-tune the properties of the electrospun in a process well known in the art (See page 7, paragraph [0124]) and indicates the adhesive component augments the surface characteristics of the adhesives (See page 7, paragraph [0122], teaching the “adhesive component impact intermolecular interactions… and conforms to surface asperities and thus enhances the adhesion between two surface”).  Applicant provides no specific teaching on how to achieve phase separation, but merely states that “phase separation may occur during electro spinning” when a solution comprises a mixture of materials (See instant PgPub 2019/0176191, page 10, paragraph [0119]). 
Thus, Examiner submits the method for achieving such phase separation occurs spontaneously when using mixtures of materials in solution such as the Applicant uses, or else the techniques for achieving such phase separations must be well known.  Since Wong et al. teaches the same materials electrosprayed from solution in the same way, that tuning the solution mixture is a well-known way to curate the properties of the electrospun fibers, and that the adhesive component acts at the surface of the fiber to enhance adhesion, Examiner submits if not already inherent or implied by the processes in Wong et al., it at least would have been obvious to a person having ordinary skill in the art at the time of invention to fine tune the mixture to allow phase separation of the adhesive component on the surface upon electrospraying.  Doing so would have predictably caused enhanced bonding since it would have provided more opportunities for the adhesive to have intermolecular interactions with surfaces to which the fiber is adhered.    
Regarding Claim 3, Bonneh teaches the method of claim 2 as described above.  Bonneh teaches the basis weight of the electrospun layers is AT LEAST 0.2 g/m2 and the meltblown layer is AT LEAST double that basis weight (See page 3, paragraph [0054]).  This range indicates basis weights, such as 0.5 g/m2 for the electrospun layer and 1.5 g/m2 for the meltblown layer, would have well within the preferred range for these layers as described.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize such basis weights.
Regarding Claim 4, Bonneh teaches the diameter of the electrospun layer is 100-400 nm (See page 3, paragraph [0053]).
Regarding Claims 5-6, Bonneh teaches the electrospun layer may be formed between layers, wherein either of layers [12] or [14] may be considered nonwoven layers (See Figs. 1B and 1C and page 3, paragraph [0059], and note the layer on which the electrospun layer is formed, e.g. [12] in 1B or [14] in 1C, is a substrate on which it is directly formed whether it is a separate layer of the nonwoven material or the forming substrate).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonneh and Wong et al. as applied to Claims 1 and 11, and further in view of Yoo et al. (US 2013/0078882).
Regarding Claims 12, Bonneh and Wong et al. teach the method of claims 1 and 11 as described above.  Bonneh teaches disposing the fibers form pores, thus suggesting the fibers a laid in multiple directions to form such pores (See page 3 paragraph [0053]), a feature typical of electrospinning (See, for example, Yoo, Figs. 4 and 6, clearly showing similarly electrospun fibers out of parallel alignment).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746